                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF CA]
                                     SAN FRANCISCO DIVISION
                                                                               APROy<:uib
                                                                              SUSAN V SOONQ

                                         OPT-OUT DECLARATION:           NORtSDISTRICTO^CAUFORNI^
Iwish to exclude myself from the Class in re: Chrysler-Dodge-Jeep EcoDiesel Ma^eting,
Practices and Products Liability Litigation. Case No. 3:17-md-02777, mthe U.S. District Court for
the Northern District of California.

        jofe-^-niformation:



Year      ^   ^               Make
Model                         VIN      1 C-H-fZJ     CL M ^ ^ C-

Purchase or Lease: Date of Purchase or Lease:     1^ ^^
Owner/Lessee/Seller Co-Owner/Lessee/Seller (ifapplicable).
OwnerName PUoBHiX                    g^/A/   /M
Email                                             Phone        3*!^^—'^^03
Address                                                      V(UUB, ^ C. ^-=^<0 ^^
Date Signed          ^ ^
Co-Owner Name

Email                                             Phone -^^7 33'! 7 7^3
Address
Signature 2- Co Owner
 Date Signed
From:                   Phoenix Erin McPeek
                        P. 0. Box 25783
                        Greenville, SC 29616

To:                     Clerk, United States District Court for the Northern District of California,
                                San Francisco Division
                        450 Golden Gate Ave., Box 36060
                        San Francisco, CA 94102-3489

Date:                   March 29, 2019

Re:                     Filing and Recording of Opt-Out Declaration from the Class in Re: Chrysler-
                        Dodge-Jeep EcoDiesei Marketing, Sales Practices and Products Liabiiity
                        Litigation, Case No. 3:17-md-02777, in the U.S. District Court for the Northern
                        District of California


Dear Clerk,

        Enclosed is an Opt-Out Declaration signed form related to the above referenced class-action
lawsuit. Please process the form, and send two stamped and certified copies of it back to me in the
enclosed self-addressed stamped envelope. I have enclosed a check in the amount of $23.00,
representing $11.00 certification fee, and $.50 page copy fee for each of these. Thank you for your
assistance in this matter.
